Case 0:17-cv-60533-JEM Document 230 Entered on FLSD Docket 08/22/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 17-cv-60533-MARTINEZ/AOR
RODNEY SCOTT PATTERSON,
Plaintiff,

vs.

AMERICAN AIRLINES, INC., a Delaware
Corporation, ~

Defendant.

ORDER
THIS MATTER is before the court upon The Amlong Firms’s. Motion for Leave to Bring in
Electronic Equipment for August 26, 2019 Evidentiary Hearing [DE 227]. The Court having carefully
considered the motion, having reviewed the court file and having been fully advised in the premises, finds
that there is good cause to grant the instant motion. it is therefore
ORDERED AND ADJUDGED that said motion is hereby GRANTED. William R. Amlong,
Karen Coolman Amlong, Isha Kochhar, Yasmin P. Harris, and Patrick Hackett may bring into the
courthouse counsel’s laptop computers, iPhones, a small printer, a small scanner, a JetPack AirCard, a
PowerPoint handheld presentation device, and ancillary cables and power cords, for the August 26, 2019 .
hearing on Defendant’s Motion for Sanctions. |
DONE AND ORDERED in Chambers at Miami, Florida this 22nd day of August, 2019.
LarinwLIF
ALICIA M. 6 Ae
UNITED STATES MAGISTRATE JUDGE

ce: United States District Judge Jose E. Martinez
Counsel of Record
